

	

		II

		109th CONGRESS

		1st Session

		S. 2092

		IN THE SENATE OF THE UNITED STATES

		

			December 13, 2005

			Mr. Baucus introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to authorize

		  review by the Joint Committee on Tax of Federal income tax returns of United

		  States Supreme Court nominees, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Supreme Court Tax Accountability

			 Act of 2005.

		2.Findings and

			 sense of Congress

			(a)FindingsCongress

			 finds the following:

				(1)The Internal

			 Revenue Service estimates that the United States Government annually fails to

			 collect over $300,000,000,000 in Federal taxes legally owed due to taxpayer

			 noncompliance with the Nation's tax laws.

				(2)Collection of

			 taxes legally owed would enable the Government to fully fund the annual

			 medicare costs of America’s sick and elderly and substantially reduce the

			 annual Federal budget deficit.

				(3)The Senate

			 Finance Committee’s due diligence process requires that nominees, including

			 Cabinet Secretaries and Tax Court judges, provide their Federal income tax

			 returns for the preceding 3 years for an independent review by appropriate tax

			 law experts in the Senate.

				(4)Every day,

			 Federal judges determine facts and render decisions on the application of the

			 Nation's tax laws. Those who are nominated to stand in judgment of others,

			 including Justices of the United States Supreme Court, must themselves assure

			 the American public that they have faithfully complied with the Nation's tax

			 laws.

				(b)Sense of

			 congressIt is the sense of Congress that individuals nominated

			 by the President for positions on the United States Supreme Court should have

			 complied with the Nation’s tax laws at a level beyond reproach. This requires a

			 complete and independent review of the nominee’s Federal income tax returns by

			 appropriate tax law experts in the Senate in a manner that does not compromise

			 the confidential protection afforded such tax returns.

			3.Joint Tax

			 Committee review of Federal income tax returns of United States Supreme Court

			 nominees

			(a)In

			 generalSection 8022 of the Internal Revenue Code of 1986 is

			 amended by redesignating paragraph (4) as paragraph (5) and by inserting after

			 paragraph (3) the following new paragraph:

				

					(4)Review of

				supreme court nominee federal income tax returnsWithin 30 days

				after the date of the submission to the Senate of a Presidential nominee to the

				United States Supreme Court, to obtain and inspect under section 6103(f)(1) the

				income returns of such nominee for the preceding 3 taxable years and to report

				to the chairman and the ranking minority member of the Committee on Finance and

				the Committee on the Judiciary on whether such returns reflect compliance with

				this

				title.

					.

			(b)Effective

			 dateThe amendments made by this section shall apply to nominee

			 submissions made after the date of the enactment of this Act.

			

